ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 10/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Ford, Timothy on November 4, 2021.
Instructions to amend the application were as follows:
Claim 1 and 15  to be amended as follows:
1. (Currently Amended)  A system for treating incontinence in a patient, comprising:
 a first implant device having at least one first medial anchor having a pivotable toggle portion engageable with a portion of a perineal membrane, a first distal anchor, a first extension member operably connecting the at least one first medial anchor and the first distal anchor, a first stop member operatively coupled to the first extension member, and a second stop member operatively coupled to the first extension member such that the at least one first distal anchor is disposed between the first stop member and the second stop member, the first stop member including a knot or a bead; and
a second implant device physically separate from the first implant device and having at least one second medial anchor having a pivotable toggle portion, a second 

15. (Currently Amended)  A system for treating incontinence in a patient, comprising:
a first implant device having a first distal anchor, a first extension member, a first stop member operatively coupled to the first extension member, and a second stop member operatively coupled to the first extension member such that the first distal anchor is disposed between the first stop member and the second stop member, the first stop member including a knot or bead, the first implant device including a first medial anchor having a pivotable extension portion adapted to affix to a portion of a perineal membrane of the patient on a first side of a urethra;
a second implant device physically separate from the first implant device and having a second medial anchor and a second extension member, the second medial anchor having a pivotable extension portion adapted to affix to a portion of the perineal membrane of the patient on a second side of the urethra opposite the first side of the urethra; and 
wherein tensioning adjustment on at least the first implant device provides support for the urethra.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

As per independent Claim 1, the prior art of record fails to disclose an incontinence system …comprising: a first implant device having at least one first medial anchor having a pivotable first extension member, and a second stop member operatively coupled to the first extension member such that the at least one first distal anchor is disposed between the first stop member and the second stop member, the first stop member including a knot or a bead; and a second implant device physically separate from the first implant device and having at least one second medial anchor having a pivotable toggle portion, a second distal anchor, and a second extension member operably connecting the second medial anchor and the second distal anchor in combination with all the other features, combination and arrangement of features as now explicitly, positively and specifically recited by the Applicants.
As per independent Claim 15, the prior art of record fails to disclose an incontinence system … comprising: a first implant device having a first distal anchor, a first extension member, a first stop member operatively coupled to the first extension member, and a second stop member operatively coupled to the first extension member such that the first distal anchor is disposed between the first stop member and the second stop member, the first stop member including a knot or bead, the first implant device including a first medial anchor having a pivotable extension portion ….a second implant device physically separate from the first implant device and having a second medial anchor and a second extension member, the second medial anchor having a pivotable extension portion …wherein tensioning adjustment on at least the first implant device provides support for the urethra in combination with all the other features, combination and arrangement of features as now explicitly, positively and specifically recited by the Applicants.
Prior art of record, US 20060265042 A1 to Catanese; Joseph III et al.  discloses devices, systems and methods for retracting, lifting, compressing, supporting or repositioning tissues or 
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent claims 1 and 15 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2-6, 9-14, 20 which depend upon independent base claim 1, dependent claims 2-6, 9-14, 20 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 16-19 which depend upon independent base claim 15, dependent claims 16-19 are allowable due to their direct/indirect dependency on allowable base claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        November 4, 2021